Little, J.
1. The evidence amply supports a verdict of voluntary manslaughter.
2. No sufficient reason appears why the dying declarations were not properly admitted.
3. The period of eighteen years confinement at labor in the penitentiary, which was fixed by the presiding judge as the punishment of the defendant under his conviction for voluntary manslaughter, being less than the maximum limit prescribed by law as the punishment for such offense, is not excessive.
4. The newly discovered evidence is, in the main, cumulative in its character, and, taken altogether, affords no reason why the verdict rendered should be set aside and a new trial granted.

Judgment affirmed.


All the Justices concurring.